Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8/1 and 18/11 respectively of U.S. Patent No. 10,811,896. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements are mentioned explicitly or implicitly.
[AltContent: textbox (Claim 1: A wireless power transmitter comprising:
an antenna that transmits a plurality of detection powers in a plurality of directions, respectively, the plurality of detection powers comprising a first detection power including a first direction information and being transmitted in a first direction and a second detection power including a second direction information and being transmitted in a second direction different from the first direction among the plurality of directions;
a communication circuit that receives a communication signal from an electronic device which received the first detection power among the first detection power and the second detection power, the communication signal including the first direction information included in the first detection power; and
a processor that controls to transmit power for charging in the first direction based on the first direction information included in the communication signal.
Claim 8: The wireless power transmitter of claim 1, wherein the antenna transmits the plurality of detection powers including a plurality of pieces of direction information and identification information of the wireless power transmitter, respectively,
the communication circuit receives the communication signal including the first direction information with respect to the first direction and the identification information of the wireless power transmitter, from the electronic device, and
wherein the first direction information and the second direction information are included in the plurality of pieces of direction information.)][AltContent: textbox (Claim 1: A wireless power transmitter comprising: 
an antenna; a communication circuit; and a processor, wherein the processor is configured to: 
control the antenna to respectively transmit a plurality of detection powers in a plurality of directions, the plurality of detection powers comprising a first detection power and a second detection power, the first detection power including a first direction information and identification information of the wireless power transmitter, the first detection power being transmitted in a first direction, the second detection power including a second direction information and the identification information of the wireless power transmitter, the second detection power being transmitted in a second direction different from the first direction,
control the communication circuit to receive a communication signal including the first direction information and the identification information of the wireless power transmitter from an electronic device which received the first detection power, and 
based on receiving the communication signal, control the antenna to transmit power for charging in the first direction.)]Claim 1 of 17/022,471	Claims 1 and 8 of USP 10,811,896 
[AltContent: textbox (Claim 11: A control method of a wireless power transmitter, the control method comprising:
transmitting a plurality of detection powers in a plurality of directions, respectively, the plurality of detection powers comprising a first detection power including a first direction information and being transmitted in a first direction and a second detection power including a second direction information and being transmitted in a second direction different from the first direction among the plurality of directions;
receiving a communication signal from an electronic device that received the first detection power among the first detection power and the second detection power, the communication signal including the first direction information included in the first detection power; and
transmitting power for charging in the first direction based on the first direction information included in the communication signal.
Claim 18: The control method of claim 11, wherein the transmitting the plurality of detection powers comprises transmitting the plurality of detection powers including a plurality of pieces of direction information and identification information of the wireless power transmitter, respectively,
the receiving the communication signal comprises receiving the communication signal including the first direction information and the identification information of the wireless power transmitter, from the electronic device, and
wherein the first direction information and the second direction information are included
in the plurality of pieces of direction information.)][AltContent: textbox (Claim 9: A control method of a wireless power transmitter, the control method
comprising:
controlling, by a processor of the wireless power transmitter, an antenna of the wireless power transmitter, to transmit a plurality of detection powers in a plurality of directions, respectively, the plurality of detection powers comprising a first detection power and a second detection power, the first detection power including a first direction information and identification information of the wireless power transmitter, the first detection power being transmitted in a first direction, the second detection power including a second direction information and the identification information of the wireless power transmitter, the second detection power being transmitted in a second direction different from the first direction;
controlling, by the processor, a communication circuit of the wireless power transmitter, to receive a communication signal including the first direction information and the identification information of the wireless power transmitter from an electronic device which received the first detection power; and
based on receiving the communication signal, controlling, by the processor, to transmit power for charging in the first direction.)]Claim 9 of 17/022,471	Claims 11 and 18 of USP 10,811,896 
Allowable Subject Matter
Claims 2-8 and 10-16 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 17: Though the prior art discloses an electronic device comprising an antenna that receives power from a wireless power transmitter, it fails to teach or suggest the aforementioned limitations of claim 17, and further including the combination of: 
an antenna;
a communication circuit; and
a processor,
wherein the processor is configured to:
control the antenna to receive, from a first wireless power transmitter, a first detection power including first direction information and first identification information of the first wireless power transmitter,
control the antenna to receive, from a second wireless power transmitter, a second detection power including second direction information and second identification information of the second wireless power transmitter,
select, based on the first detection power and the second detection power, a wireless power transmitter between the first wireless power transmitter and the second wireless power transmitter,
control the communication circuit to transmit, to the selected wireless power transmitter, direction information and identification information included in a detection power received from the selected wireless power transmitter, and
control the antenna to receive, from the selected wireless power transmitter, power for charging.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859